Mr. Chief Justice Scott delivered the opinion of the Court: Appellee is one of the heirs of Melinda Hudson, deceased, of whose estate Benjamin Hudson, in his lifetime, was the administrator. As such administrator, the distributive share of the estate of Melinda Hudson, which belonged to appellee, came to his hands, which he retained. After his death, appellee presented her claim against his estate, which was allowed by the court. This she had the clear right to do. She could elect to present her claim against the estate, or proceed on the official bond of the deceased administrator, at her option. She chose to do the former, and we are at a loss to understand what objection can be urged against the proceeding. The statute contemplates such a course, and it is provided claims of this character shall constitute the sixth class, and be paid accordingly. The evidence sustains the finding as to the amount due the claimant;, and perceiving no error in the record, the judgment of the circuit court will be affirmed. Judgment affirmed.